Citation Nr: 1402102	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-01 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service-connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2. Entitlement to a total evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jodee Kayton, Esquire


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1963 to October 1969.  This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a December 2009 rating decision, the RO denied service connection for PTSD.  In a May 2012 rating decision, the RO denied service connection for a TDIU.

The issue of entitlement to a TDIU due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The competent and credible evidence shows that the Veteran's PTSD is related to his military service.


CONCLUSION OF LAW

The criteria for service-connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board grants entitlement to service connection for PTSD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act (VCAA) of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary.

Analysis

The Veteran asserts entitlement to service-connection for PTSD which, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has expanded to include major depressive disorder, or other acquired psychiatric disorders.

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition; a link established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

If a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2013).

For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran asserts that he has PTSD due to his service in Vietnam.

Service records confirm that the Veteran served in Vietnam from October 1966 to October 1967.  He has described a stressor consistent with fear of hostile military and terrorist activity during service in Vietnam.  Specially, the Veteran contends that while in Bien Hoa, Vietnam, the military base where he was stationed was attacked by mortars.  

Documentation from the United States Joint Services Records Research Center (JSRRC) dated February 2010 confirms a mortar attack on the military base in Bien Hoa, Vietnam in May 1967.  

Thus, the Board finds that the Veteran's claimed stressor is sufficiently corroborated.  

The remaining question to be addressed is whether the Veteran has a confirmed diagnosis of PTSD and whether it was incurred during active service or is otherwise related to service.

VA treatment records and private treatment records show a diagnosis of and treatment for an acquired psychiatric disorder since approximately August 2005.
However, the record contains conflicting evidence regarding whether the Veteran is presently diagnosed with an acquired psychiatric disorder that is related to active military service.  

In November 2009, the Veteran was provided a VA examination at which he recounted the stressor described above.  Following a review of the claims folder and clinical evaluation, the examiner found the Veteran met the criteria for a diagnosis of PTSD and found that is at least as likely as not caused by or a result of combat exposure.  The Veteran was afforded another VA examination in November 2011.  By contrast, the VA examiner noted that the Veteran was unable to identify any in-service stressor to support a finding for PTSD and therefore, did not meet the diagnostic criteria for a diagnosis of PTSD.  

When evaluating these medical opinions the Board must analyze their credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181  (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 336 (1994).

In the instant case, the Board assigns the greatest probative value to the medical opinion offered by the VA examiner who provided the November 2009 examination report.  See Prejean v. West, 13 Vet. App. 444 (2000)(factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner obtained a detailed history of the Veteran, reviewed private and VA treatment records, conducted an examination of the Veteran, and provided a comprehensive conclusion and rational for determining that the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  Conversely, the November 2011 VA failed to note the Veteran's history of treatment for an acquired psychiatric disorder or identify the stressor identified throughout the Veteran's treatment records.  The examiner also noted that the he was unsure of whether the Veteran understood the information being presented to him at the time of the examination.

Thus, the Board finds that the probative and objective medical opinion of record demonstrates that the Veteran has PTSD.  

In sum, the evidence of record contains medical evidence establishing a diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  Accordingly, and by resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for an acquired psychiatric disorder, to include PTSD is warranted.



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

The Board finds that additional development is required before the issue of entitlement to a TDIU due to service-connected disabilities is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2013). 

In June 2012, the Veteran submitted a notice of disagreement (NOD) regarding the denial of a TDIU.  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  To that end, review of the claims file reveals that VA has not yet issued a statement of the case (SOC) as to the issue of entitlement to a TDIU due to service-connected disabilities.  The Board is, therefore, obligated to remand this issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to an initial compensable rating for TDIU.  Thereafter, the appellant will have a 60-day period within which to file a substantive appeal.  The appellant and her representative are advised that they will have sixty days from the date of mailing of the statement of the case to submit a substantive appeal as to that issue.  If and only if the appellant completes his appeal by filing a timely VA Form 9 on the aforementioned issue should this claim be returned to the Board.  38 U.S.C.A. § 7104. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

 

______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


